NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1679-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DARIN HICKSON, a/k/a
DAARON HIXON,

     Defendant-Appellant.
_________________________

                   Submitted March 21, 2022 – Decided March 30, 2022

                   Before Judges Fasciale and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 92-12-1863.

                   Darin Hickson, appellant pro se.

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (William P. Miller, Assistant Prosecutor, of
                   counsel; Catherine A. Foddai, Legal Assistant, on the
                   brief).

PER CURIAM
      Defendant appeals from a September 30, 2019 order denying his seventh

petition for post-conviction relief (PCR) and a November 22, 2019 order

denying reconsideration.       Judge James X. Sattely entered the orders and

rendered a written opinion concluding the petition is time barred. We affirm for

substantially the reasons the judge gave and add these brief remarks.

      In an indictment filed December 30, 1992, defendant was charged with

first-degree murder, N.J.S.A. 2C:11-3(a)(1) and (2) (count one); first-degree

robbery felony murder, N.J.S.A. 2C:11-3(a)(3) (count two); first-degree armed

robbery, N.J.S.A. 2C:15-1 (count three); and third-degree possession of a

weapon for an unlawful purpose, N.J.S.A. 2C:39-4(d) (count four). In January

1994, a jury acquitted defendant of murder and instead convicted him of the

lesser-included offense of aggravated manslaughter.        The jury convicted

defendant of all other charges. After various mergers, the trial judge sentenced

defendant to life imprisonment with thirty years of parole ineligibility. The

convictions arose out of the May 1992 robbery of a jewelry store and the fatal

stabbing of the store owner.

      We affirmed defendant's conviction and sentence in July 1996. State v.

Hickson, No. A-6126-93T4 (App. Div. July 8, 1996), and the Supreme Court

subsequently denied certification, State v. Hickson, 146 N.J. 570 (1996).


                                                                          A-1679-19
                                        2
      Defendant filed his first petition for PCR on July 18, 1997. The first PCR

judge denied the petition without an evidentiary hearing. Defendant appealed

the denial, and we remanded the case for an evidentiary hearing on his claim of

jury taint based on an allegedly improper communication with a Sheriff's

Officer. After an evidentiary hearing on the matter, the first PCR judge denied

defendant's petition, we affirmed, State v. Hickson, No. A-3901-99T4 (App.

Div. Apr. 19, 2001), and the Court denied certification, State v. Hickson,

169 N.J. 610 (2001).

      We then affirmed defendant's second and third petitions for PCR. State

v. Hickson, No. A-5329-01T3 (App. Div. Oct. 31, 2003) (denying second

petition), certif. denied, 179 N.J. 373 (2004); State v. Hickson, No. A-1741-

04T3 (App. Div. Jan. 26, 2006) (denying third petition), certif. denied, 186 N.J.

607 (2006). In 2009, we affirmed an order denying defendant's motion to correct

an illegal sentence, amounting to a fourth petition for PCR. State v. Hickson,

No. A-0249-07T4 (App. Div. Apr. 14, 2009), certif. denied, State v. Hickson,

200 N.J. 471 (2009) (but remanding for a technical correction to the judgment

of conviction). In 2010, defendant filed a motion for a new trial based on newly

discovered evidence surrounding a purported immunity agreement between the

State and two witnesses. We affirmed the order denying the motion. State v.


                                                                           A-1679-19
                                       3
Hickson, No. A-0171-10T1 (App. Div. Feb. 8, 2012), certif. denied, State v.

Hickson, 211 N.J. 275 (2012).

      Defendant filed a motion for a reduction of his sentence under Rule 3:21-

10 in 2014. The motion judge denied the motion in an order entered August 5,

2014, finding it was "in the nature of a PCR" and not a request for modification

of sentence. We affirmed the order denying the motion, State v. Hickson, A-

5907-13 (App. Div. Mar. 10, 2015), certif. denied, State v. Hickson, 223 N.J.

164 (2015).

      In May 2016, defendant applied for assignment of a Public Defender in

connection with his motion to correct an illegal sentence pursuant to Rule 3:21-

10(b)(5). Defendant argued that his sentence was illegal because the indictment

was void. The Office of the Public Defender denied defendant's application for

assignment of counsel and instructed defendant that his motion should be

brought as a PCR petition.

      In 2018, defendant filed a sixth petition for PCR, claiming ineffective

assistance of his trial and appellate counsel. On August 14, 2018, the judge

dismissed the petition as time barred and because it did not allege any ineffective

assistance by defendant's PCR counsel. On January 2, 2019, defendant re-

submitted the petition, arguing that he received ineffective assistance from his


                                                                             A-1679-19
                                        4
PCR counsel because PCR counsel failed to argue that his trial counsel should

have challenged the jury instruction on felony murder and an allegedly void

indictment. The PCR judge denied the petition as time-barred by Rule 3:22-12

on September 30, 2019. Defendant moved for reconsideration, which the judge

denied on November 22, 2019.

     On appeal, defendant asserts the following arguments:

           POINT ONE

           THE    [JUDGE]    ERRED    IN     DENYING
           DEFENDANT'S      PETITION   FOR       [PCR],
           RESULTING      IN    VIOLATIONS       OF . . .
           DEFENDANT'S CONSTITUTIONAL RIGHTS TO
           DUE PROCESS OF LAW UNDER THE SIXTH AND
           FOURTEENTH AMENDMENTS OF THE UNITED
           STATES CONSTITUTION, AND ART. I[,] P[AR]. 10
           [OF] THE CONSTITUTION AND LAWS OF THE
           STATE OF NEW JERSEY.

           POINT TWO

           [DEFENDANT] RELIES ON THE APPLICATION OF
           THE INJUSTICE EXCEPTION AS HIS [PCR]
           COUNSEL ON HIS FIRST AND SUBSEQUENT
           PETITIONS FOR [PCR] WAS INEFFECTIVE IN
           FAILING TO RAISE INEFFECTIVE ASSISTANCE
           OF     TRIAL    COUNSEL    RESULTING    IN
           VIOLATIONS OF . . . DEFENDANT'S SIXTH AND
           FOURTEENTH AMENDMENTS UNDER THE
           UNITED STATES CONSTITUTION AND ART. I[,]
           P[AR]. 10 OF THE CONSTITUTION AND LAWS OF
           THE STATE OF NEW JERSEY.


                                                                       A-1679-19
                                     5
                  A. [PCR] Counsel Was Ineffective In Failing To
                  Raise Ineffective Assistance Of Trial Counsel
                  Because Trial Counsel Did Not Challenge The
                  Trial [Judge's] Failure To Charge The Jury On
                  The Predicate Felony Of First-Degree Robbery
                  Within The Felony Murder Charge Under Count
                  Two Resulting In Prejudice And A Substantial
                  Denial In The Conviction Proceedings Of
                  Defendant's Sixth And Fourteenth Amendment
                  Rights Of The Constitution Of The United States
                  And Art. I[,] Par. 10 Of The Constitution And
                  Law[s] Of The State Of New Jersey.

                  B. [PCR] Counsel Was Ineffective In Failing To
                  Raise Ineffective Assistance Of Trial Counsel
                  Because Trial Counsel Did Not Challenge The
                  Fact That . . . Defendant Has Been Served, Tried,
                  Convicted, And Sentenced Upon An[] Invalid
                  And Void Indictment Thus Results In Denial Of
                  Fundamental Fairness In A Constitutional Sense,
                  Thus Resulting In Prejudice And Substantial
                  Denial In The Conviction Proceedings Of
                  Defendant's Sixth And Fourteenth Amendment
                  Rights Of The Constitution Of The United States
                  And Art. I[,] Par. 8 And Art. I[,] Par. 10 Of The
                  Constitution And Laws Of The State Of New
                  Jersey.1

            POINT THREE

            INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL
            BECAUSE    TRIAL   COUNSEL    DID   NOT
            CHALLENGE THE TRIAL [JUDGE'S] ERROR
            WHERE [HE] DID NOT INSTRUCT THE JURY TO
            THE ELEMENTS OF THE PREDICATE FELONY OF

1
  To comport with our style conventions, we have altered the capitalization of
defendant's subpoints A and B but have omitted these alterations for readability.
                                                                           A-1679-19
                                       6
            FIRST[-]DEGREE   ROBBERY   WITHIN      THE
            FELONY MURDER JURY INSTRUCTION THUS
            VIOLATING     DEFENDANT'S   RIGHT        TO
            EFFECTIVE ASSISTANCE OF COUNSEL, A FAIR
            TRIAL AND DUE PROCESS OF LAW RESULT IN
            PREJUDICE AND A SUBSTANTIAL DENIAL IN
            THE     CONVICTION    PROCEEDINGS        OF
            DEFENDANT'S SIXTH AND FOURTEENTH
            AMENDMENT RIGHTS OF THE CONSTITUTION
            OF THE UNITED STATES AND ART. I[,] P[AR]. 10
            OF THE CONSTITUTION AND LAWS OF THE
            STATE OF NEW JERSEY.

            POINT FOUR

            INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL
            FOR FAILING TO CHALLENGE THE FACT
            THAT . . . DEFENDANT HAS BEEN SERVED[,]
            TRIED, CONVICTED, AND SENTENCED UPON
            AN[] INVALID AND VOID INDICTMENT THUS
            RESULTS IN DENIAL OF FUNDAMENTAL
            FAIRNESS IN A CONSTITUTIONAL SENSE, THUS
            RESULTING IN PREJUDICE AND SUBSTANTIAL
            DENIAL IN THE CONVICTION PROCEEDINGS OF
            DEFENDANT'S SIXTH AND FOURTEENTH
            AMENDMENT RIGHTS OF THE CONSTITUTION
            OF THE UNITED STATES AND ART. I[,] P[AR]. 8
            AND 10 OF THE CONSTITUTION AND LAWS OF
            THE STATE OF NEW JERSEY.

      When a PCR judge does not conduct an evidentiary hearing—like here—

we review the PCR judge's factual findings and legal conclusions de novo. See

State v. Blake, 444 N.J. Super. 285, 294 (App. Div. 2016).




                                                                       A-1679-19
                                      7
      Applying that standard, we agree that the judge correctly denied

defendant's petition for the reasons expressed in his written decision. We find

no merit in any of defendant's contentions and conclude that he failed to

establish that his petition was not time-barred, and in any event, that his

contentions did not meet the two-prong test enumerated in Strickland v.

Washington, 466 U.S. 668, 687 (1984), which our Court adopted in State v.

Fritz, 105 N.J. 42, 58 (1987).

      Rule 3:22-4(b)(1) requires that a second or subsequent PCR petition be

dismissed unless it is timely filed in accordance with Rule 3:22-12(a)(2). A

second or subsequent PCR petition that alleges ineffective assistance of counsel

"that represented the defendant on the first or subsequent application for" PCR,

must be filed no more than one year after "the date of the denial of the first or

subsequent application for [PCR]." R. 3:22-12(a)(2)(C).

      The one-year time limitation "is absolutely prohibited" by court rule from

being enlarged for second or subsequent PCR petitions.         State v. Jackson,

454 N.J. Super. 284, 292-93 (App. Div. 2018) (quoting Aujero v. Cirelli,

110 N.J. 566, 577 (1988)) (explaining the Court's recent rule amendments made

evident "that 'no second or subsequent petition shall be filed more than one year

after' the date one of the three claims accrued" (quoting R. 3:22-12(a)(2))); see


                                                                           A-1679-19
                                       8
R. 3:22-12(b) ("These time limitations shall not be relaxed, except as provided

herein."). And appellate review of a defendant's conviction or previous PCR

petition does not toll the time limitation of Rule 3:22-12. State v. Dillard,

208 N.J. Super. 722, 727 (App. Div. 1986) (finding the Court's omission of any

provision in Rule 3:22-12 to toll the time limit while direct appellate relief is

available to be intentional).

      Here, defendant is alleging ineffective assistance by his PCR counsel on

his previous PCR petition. Defendant had one year from the denial of the August

5, 2014 petition—August 5, 2015—to bring a timely PCR petition. See R. 3:22-

12(a)(2)(c). Defendant filed this PCR petition first in August 2018 and re-

submitted it in January 2019, more than three years after the previous PCR's

denial. For that reason, his petition is time-barred.

      We are convinced that defendant's ineffective-assistance-of-counsel

claims are without sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-1679-19
                                        9